Citation Nr: 1439539	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to a rating in excess of 20 percent for spondylosis.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the file and has been reviewed.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for his back condition was in January 2011.  At his July 2014 Board hearing, the Veteran testified that since that examination his range of motion has worsened.

Thus, the Veteran's testimony suggests that his service-connected back condition has worsened over the three and a half years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected back condition.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of his spondylosis, as well as any significant pertinent interval medical history since his last VA examination in January 2011.

The Board also finds that the Veteran should be afforded a VA examination in connection with his claim for service connection for a bilateral foot condition.

A May 2010 letter from the private physician who has treated the Veteran's feet states that the Veteran has osteoarthritis and chronic tyloma.

At his July 2014 Board hearing the Veteran testified he has had recurring calluses since service.  The Veteran's March 1970 report of medical history reflects that he reported "foot trouble" at the time he separated from service.  

The Veteran further testified that his private physician had indicated that his foot condition could be due to carrying a heavy back pack and doing a lot of walking or wearing the wrong type of shoes.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4)(2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the Veteran should be afforded a VA examination to obtain an etiology opinion on any currently diagnosed foot conditions.  The Board notes that the Veteran is already service-connected for peripheral neuropathy of the lower extremities related to his diabetes mellitus, and therefore, only conditions separate from peripheral neuropathy should be evaluated.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an appropriate VA examination to evaluate the current nature and severity of his spondylosis.  The claims file must be provided to the examiner for review.  

Any indicated studies should be completed; the studies should specifically include range of motion studies of the spine.  The examiner should further describe any pain on motion, weakened movement, excess fatigability, spasms, and incoordination present in the spine.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

2. Arrange for the Veteran to undergo an appropriate VA examination to obtain an opinion on the nature and etiology of any current bilateral foot condition.  The claims file must be provided to the examiner for review.

The examiner should diagnose all foot conditions and, with the exception of peripheral neuropathy, opine as to whether it is at least as likely as not that each of the currently diagnosed conditions is related to the Veteran's service.

All findings should be described in detail along with complete rationale for the conclusions reached and all necessary diagnostic testing performed.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



